I would like 
to extend to the President, on behalf of the people and 
Government of Togo, as well as on my own behalf, our 
warmest congratulations on his election as President 
of the General Assembly at its sixty-ninth session. I 
would also like to take this opportunity to reiterate to 
the Secretary-General, Mr. Ban Ki-moon, my country’s 
sincere congratulations on and encouragement for 
his efforts to enable our Organization to meet the 
challenges facing our world.

By giving the sixty-ninth session of the General 
Assembly the theme “Delivering on and implementing 
a transformative post-2015 development agenda”, the 
President wished to remind Member States of their 
responsibility to spare no effort in defining, as we 
look ahead in the context of the post-2015 period, a 
development agenda commensurate with the challenges 
facing the world. Indeed, it is undeniable that defining 
the Millennium Development Goals (MDGs) has been 
beneficial to humankind. While not all of those goals 
will be achieved by all our States, our commitment to 
working together to attain them has enabled us to make 
notable progress towards each of the Goals throughout 
the world. The new development agenda should therefore 
provide States with an appropriate road map that takes 
into account the diversity and complexity of situations 
and developments resulting from the experience gained 
in implementing the MDGs.

For its part, the Togolese Government remains 
determined and mobilized to continue and to scale up 
the necessary efforts in the context of a new post-2015 
development programme with a view to a more tangible 
reduction in the level of poverty in our country. In recent 
years, the incidence of poverty has in fact been reduced 
by three points in Togo. That trend is supported by an 
improvement in the business climate that provides good 
prospects for increasing the success of the job creation 
programmes being implemented in the country for the 
benefit of young people.

In that regard, we note, among other elements, the 
positive impact as a result of conducting several job 
creation and grass-roots development programmes. In 
the same spirit, we have established the National Fund 
for Inclusive Finance, whose goal is to make financial 
services accessible to the most vulnerable people, in 
particular women, who are generally excluded from 
access to credit from traditional financial institutions.

In the field of agriculture, Togo continues to 
develop the National Agricultural Investment and Food 
Security Programme. Its implementation has led not 
only to satisfactory results in the context of food self-
sufficiency but also to agricultural surpluses for several 
crop years, particularly that of 2013/14.

In terms of health, encouraging results have been 
achieved in reducing the maternal and infant mortality 

rates and in combating HIV/AIDS, malaria and 
tuberculosis.

With regard to the preservation of the environment 
and improvement in living conditions, robust actions 
have significantly increased the level of access to 
sanitation and clean water. Moreover, the Government 
has stepped up its adaptation efforts to curb the impact 
of climate change, in particular, with regard to disasters 
caused by economic imbalance, which undermines the 
well-being of our citizens. Our country is actively 
strengthening the institutional mechanism for disaster 
management. Togo has increased its contribution to 
the protection of world heritage and to international 
security through significant efforts in its resolute 
fight against the trafficking of protected species, as 
evidenced by the neutralization of several networks and 
the seizure of large quantities of ivory.

The forward-looking vision of Togo as a country 
able to ensure and take ownership of its development in 
all respects has led the Government to initiate Vision 
Togo 2030. Launched in April, that initiative is based 
on a participatory approach. It should ultimately, with 
the accelerated growth and job creation strategy, allow 
my country to better ensure its achievement of the 
MDGs and the post-2015 development agenda, which 
we wholeheartedly desire. I would like to thank the 
entire United Nations system and all the countries that 
have helped us to achieve the progress made.

The situation of chronic instability prevailing in 
Africa today, in particular in the Sahel-Sahara region, 
is of concern. With its experience as a non-permanent 
member of the Security Council, on which it served 
in 2012 and 2013, my country, Togo, is now more 
certain than ever that our agenda for peace and the new 
architecture for international security must reflect the 
new situation of the regionalization of conflicts.

Unfortunately, another factor that further threatens 
the survival of States and their development efforts is 
terrorism. In Africa, for example, Boko Haram and 
Al-Shabaab frequently carry out acts that destabilize 
brother countries, such as Nigeria, Cameroon, Somalia 
and Kenya. Nevertheless, my country welcomes the joint 
efforts of the international community, which helped 
to thwart the armed terrorist groups, in particular in 
Somalia and Mali. We truly appreciate the efforts of 
the French Government to remain engaged in the Sahel 
region so as to continue the fight against terrorists 
alongside African countries in Operation Barkhane. 
However, it is important that such efforts continue and 
strengthen and that the international community spare 
no effort in supporting the affected African countries, 
just as it has mobilized to counter the spread of terrorism 
in Iraq, Syria and elsewhere in the world.

Beyond the effective control of borders, in vast 
geographical areas such as the Sahel, which in recent 
years has mobilized the international community to fight 
against terrorism, it is, in our view, equally essential to 
further secure our coasts in order to eradicate, with the 
same determination, maritime piracy.

In that spirit, mindful of the stakes involved, Togo 
took the initiative to host an international conference 
on maritime security and economic development 
in Africa in Lomé in 2015 under the auspices of the 
African Union. Togo seeks to play a leading role in 
providing, with the support of all like-minded partners, 
a framework to implement measures that have been 
recommended on various occasions to make the 
African coast a key space for international trade, free 
of organized predators, who instil fear along our coasts.

With regard to the promotion of peace, stability and 
security in our countries, the deteriorating situation 
in the Central African Republic, Libya, South Sudan, 
Syria, Palestine, Ukraine and elsewhere in the world 
is of the gravest concern to us owing to the harmful 
consequences. Such repercussions are likely to call into 
question the very existence of those countries and to 
destroy their precious development efforts.

My country, Togo, has recovered stability. It is 
moving forward towards a new horizon with renewed 
confidence. The daughters and sons of Togo have now 
chosen to build the future in a climate of peace and 
national harmony. Election after election, Togolese 
democracy is being built and strengthened through 
dialogue and consultation. It is being established with 
functioning institutions, with the support and vigilance 
of a determined civil society and all citizens, who are 
more aware than ever of the remaining challenges to 
overcome in terms of democracy.

The plan for our society, which is mobilizing Togo, 
seeks above all to make the country an active and 
responsible member of the international community, 
determined to work hand in hand with other nations, 
so as to systematically thwart the conduits of tension, 
break the cycle of violence everywhere and prevent 
entrenched insecurity. Those are prerequisites not only 
for social peace but also for economic development.

I cannot conclude my statement without reminding 
the Assembly of the great peril to human survival 
threatening the entire African continent, and West 
Africa in particular, with the outbreak of the Ebola 
virus. In that regard, I would like to welcome the 
Security Council’s adoption of resolution 2177 (2014), 
which describes the disease as a threat to international 
peace and security.

Recognizing the importance of human capital in 
development work, my country welcomes efforts by 
multilateral and bilateral actors to stem the epidemic. 
We launch an urgent appeal to the bodies of the United 
Nations system and to States to be more concerned 
about the fate of our populations, in particular, those 
in Liberia, Sierra Leone and Guinea, by supporting our 
efforts to save the infected and prevent the spread of the 
disease, which knows no boundaries.

I hope that the common values that we share and 
affirm resonate well beyond the confines of diplomatic 
negotiations and that daily find direct and clear 
expression in places where peace, security and shared 
prosperity are tangibly enjoyed.

